Motions for leave to proceed in forma pauperis and petitions for writs of certiorari to the Supreme Court of California granted limited to the following questions:
1. Was petitioner's right to the trial guaranteed by the Due Process Clause of the XIV Amendment violated in view of the conduct of the District Attorney, the resulting publicity, and the other circumstances under which the trial was held?
2. Was there a violation of petitioner’s right to a fair trial, as guaranteed by the Due Process Clause of the XIV Amendment of the Constitution of the United States of America, where in a trial of a capital offense by jury, the trial court permitted to remain in the jury box and sit in judgment, three jurors who had entered the jury box with fixed opinion as to petitioner’s guilt, and retained such opinions while being examined on voir dire?
Cases transferred to the appellate docket. The orders of Mr. Justice Douglas of June 10, 1960, staying the execution of the death sentences are continued pending the issuance of the mandates of this Court.
Reported below: No. 1071, Misc., 53 Cal. 2d 824, 350 P. 2d 115; No. 1074, Misc., 53 Cal. 2d 819, 350 P. 2d 112; No. 1075, Misc., 53 Cal. 2d 803, 350 P. 2d 103.